TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-03-00231-CV




            Cora Phoenix Pimpleton, Individually, as Heir of Herbert Pimpleton
               and on behalf of the Estate of Herbert Pimpleton, Appellant

                                               v.

     3M f/k/a Minnesota Mining & Manufacturing Company; Mine Safety Appliances
            Company; Alamo Iron Works, Inc.; Dalloz Safety, Inc. f/k/a WGM
               Safety Corporation d/b/a Wilson Safety Products, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
        NO. GN201201, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING



                            MEMORANDUM OPINION


              Appellant Cora Phoenix Pimpleton has filed a motion to dismiss the appeal. We grant

the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).




                                            __________________________________________

                                            W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices B. A. Smith and Patterson

Dismissed on Appellant’s Motion

Filed: September 11, 2003